         Case 1:19-cv-00945-RDM Document 160 Filed 09/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NILAB RAHYAR TOLTON et al.,
                                                            Civil Action No. 19-945 (RDM)
                      Plaintiffs,

         v.                                           DEFENDANT’S OPPOSITION TO MS.
                                                      SHEKETOFF’S MOTION FOR LEAVE
JONES DAY,                                              TO FILE AMICA CURIAE BRIEF

                      Defendant.



       Julia Sheketoff, one of the plaintiffs in Savignac v. Jones Day, No. 19-cv-02443 (D.D.C.),

seeks leave to file an amica brief arguing that the hours of a law-firm associate are categorically

irrelevant to the “equal work” element of the Equal Pay Act. In this Court, “permitting an amicus

curiae to file a brief is within the sole discretion of the judge.” Jin v. Ministry of State Security,

557 F. Supp. 2d 131, 137 n.5 (D.D.C. 2008). The Court should deny leave for three reasons.

       First, Sheketoff has no legitimate interest in this case. She says her interest is that “the

Court recently dismissed her EPA claim against Jones Day on the same grounds that Jones Day is

advancing in its summary judgment motion here.” Dkt. 156 at 1. But that cuts the other way:

Because this Court has already dismissed Sheketoff’s EPA claim, nothing the Court decides here

will have any impact on her rights. Sheketoff has moved for reconsideration in her own case and

the Court will consider that motion in due course, but whatever happens here will have no effect

on Sheketoff’s litigation. See Cobell v. Norton, 246 F. Supp. 2d 59, 63 (D.D.C. 2003) (denying

tribe leave to file amicus brief where “the interests of the tribe are already fully represented because

it has filed an independent civil action”); United States v. Microsoft Corp., 2002 WL 319819, at

*3 (D.D.C. Feb. 28, 2002) (denying leave to amici whose only interest was obtaining “declarations

from this Court which may be of some benefit in their proceedings in California”).
         Case 1:19-cv-00945-RDM Document 160 Filed 09/14/20 Page 2 of 3




        Second, Sheketoff has not even tried to argue that her interest is not adequately represented

by Plaintiffs. See L.R. 7(o)(2) (requiring amicus to explain “why [its] position is not adequately

represented by a party”). She does not contend that Plaintiffs’ counsel are falling down on the job.

To the contrary, Sheketoff’s proposed brief makes the same textual arguments, cites the same

cases, and proffers largely the same distinctions as Plaintiffs’ brief. (Compare Dkt. 156-1, at 2–6,

with Dkt. 149, at 29–31 (text); Dkt. 156-1, at 6–10, with Dkt. 149, at 31–32 (cases); Dkt. 156-1, at

14–19, with Dkt. 149, at 32 n.36 (distinctions)). A brief of that sort is unnecessary and unhelpful.

See Vanda Pharms., Inc. v. FDA, 436 F. Supp. 3d 256, 278 (D.D.C. 2020) (denying Humane

Society leave to file amicus brief that “makes the same arguments that [party] made”); Iacangelo

v. Georgetown Univ., 2009 WL 10693231, at *2 (D.D.C. June 11, 2009) (denying professor leave

to file amicus brief where “there is no reason to believe that [amicus] is better able to present those

[legal] principles and authorities ... than counsel for the parties”); Georgia v. Ashcroft, 195 F. Supp.

2d 25, 33 (D.D.C. 2002) (denying ACLU leave to file amicus brief that sought to make “additional

legal arguments on behalf of ... a more than adequately represented party”).

        Finally, Sheketoff failed to seek leave “in a timely manner such that it does not unduly

delay the Court’s ability to rule on any pending matter.” L.R. 7(o)(2). Jones Day filed its summary

judgment motion on July 13, 2020. (Dkt. 127.) Rather than ask to participate when doing so

would not have slowed down this case (and might have mattered to her own), she waited until

11:00 PM on September 9, 2020—nearly three weeks after Plaintiffs filed their opposition to Jones

Day’s motion, and just two days before Jones Day’s reply deadline. Granting leave now, after the

motion is fully briefed, would therefore require yet another round of briefing and further delay the

resolution of Jones Day’s motion. Sheketoff should not be allowed to throw off track proceedings

that she has long known about and that she has no need to participate in anyway.



                                                   2
      Case 1:19-cv-00945-RDM Document 160 Filed 09/14/20 Page 3 of 3




September 14, 2020                      Respectfully submitted,

                                          /s/ Mary Ellen Powers
                                        Mary Ellen Powers (Bar No. 334045)
                                        Beth Heifetz (Bar No. 417199)
                                        Yaakov M. Roth (Bar No. 995090)
                                        JONES DAY
                                        51 Louisiana Avenue NW
                                        Washington, DC 20001
                                        Phone: (202) 879-3939

                                        Terri L. Chase (pro hac vice)
                                        JONES DAY
                                        250 Vesey Street
                                        New York, NY 10281
                                        Phone: (212) 326-3939

                                        Attorneys for Defendant




                                    3
